Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
This office action is responsive to the Amendment and Remarks filed 3 March 2021, wherein claims 2, 4 and 5 were canceled. Subsequently, claims 1, 3, and 6-12 remain pending and presently under consideration in this application. 

Response to Amendment
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 3 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 

Applicants have amended the base independent claim 1 to recite “wherein at least one of L5 to L8 and/or L13 to L16 in the general formula I-1 is –F or CH3“, such that the rejection of claims under 35 U.S.C. 102(a)(1) over Kang et al. (WIPO Patent No. WO 2015182926 A1), as set forth in the previous office action on the merits, would no longer be applicable if applicants were to amend claim 1 to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as introduced by applicants’ other amendments therein claim 1.

Applicants have amended the base independent claim 1 to recite “wherein the compound of general formula I is one or more compounds selected from compounds of general formula I-1 to I-3”, followed by the structural formulae and substituent definition 

Applicants have amended each of claims 8, 9 and 10 to recite “having a structure of general formula I”, followed by the structural formula I and substituent definitions in the compound of formula I, and “wherein the compound of general formula I is one or more compounds selected from compounds of general formula I-1 to I-3”, followed by the structural formulae and substituent definition of each of the compounds of general formula I-1 to I-3, thus introducing new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.

Examiner Note
The Examiner proposed an Examiner’s Amendment via telephone to applicants’ representative, John Sopko, to resolve the new issues in each of claims 1 and 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, resulting from the Amendment filed 3 March 2021, as set forth herein this office action, but applicants’ representative requested another office action in lieu of agreeing to the aforementioned Examiner’s Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (amended) is rejected as being vague and indefinite when it recites “wherein the compound of general formula I is one or more compounds selected from compounds of general formula I-1 to I-3”; the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “compound having a structure of general formula I”, and claim 1 has been amended to also recite “wherein the compound of general formula I is one or more compounds selected from compounds of general formula I-1 to I-3”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Claim 3 is rejected as being vague and indefinite when it recites “wherein at least one of L1 to L16 is -F or -CH3“; the scope of the protection sought is not clear, especially in view of the amendment to claim 1 whereby “at least one of L5 to L8 and/or L13 to L16 in the general formula I-1 is -F or -CH3“. Claim 3 fails to particularly point out and distinctly claim L1 to L16.

Claim 6 is rejected as being vague and indefinite when it recites “wherein at least two of L1 to L16 in the general formulas I-1 and I-2 are -F or -CH3“; the scope of the protection sought is not clear, especially in view of the amendment to claim 1 whereby “at least one of L5 to L8 and/or L13 to L16 in the general formula I-1 is -F or -CH3“. Claim 3 fails to particularly point out and distinctly claim L1 to L16.

Claim 7 is rejected as being vague and indefinite when it recites “wherein Z represented “; the scope of the protection sought is not clear in light of the amendment to claim 1, since “Z” is contained in each of the compounds of formulae I-1, I-2, and I-3. Claim 7 fails to particularly point out and distinctly claim which compound the “Z” limitation refers to.

Claim 8 (amended) is rejected as being vague and indefinite when it has been amended to recite:
“having a structure of general formula I”, followed by the structural formula I and substituent definitions in the compound of formula I, and 
in addition to the previously recited “wherein the compound of general formula I-1 is one or more compounds selected from the following compounds” followed by the structural formulae of compounds I-1-1 through I-1-14"; the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 has been amended to recite the broadest recitation “compound having a structure of general formula I”, and the slightly less broad “wherein the compound of general formula I is one or more compounds selected from compounds of general formula I-1 to I-3”, which is the narrower statement of the range/limitation, compared to the narrowest statement of “wherein the compound of general formula I-1 is one or more compounds selected from the following compounds”, which includes the compounds I-1-1 through I-1-14. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such broader language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Claim 9 (amended) is rejected as being vague and indefinite when it has been amended to recite: 

“wherein the compound of general formula I is one or more compounds selected from compounds of general formula I-1 to I-3” followed by the structural formulae I-1 to I-3, and the substituent definitions in the compound of formulae I-1 to I-3, in addition to the previously recited “wherein the compound of general formula I-2 is one or more compounds selected from the following compounds” followed by the structural formulae of compounds I-2-1 through I-2-6"; the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 has been amended to recite the broadest recitation “compound having a structure of general formula I”, and the slightly less broad “wherein the compound of general formula I is one or more compounds selected from compounds of general formula I-1 to I-3”, which is the narrower statement of the range/limitation, compared to the narrowest statement of “wherein the compound of general formula I-2 is one or more compounds selected from the following compounds”, which includes the compounds I-2-1 through I-2-6. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such broader language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Claim 10 (amended) is rejected as being vague and indefinite when it has been amended to recite: 
“having a structure of general formula I”, followed by the structural formula I and substituent definitions in the compound of formula I, and 
“wherein the compound of general formula I is one or more compounds selected from compounds of general formula I-1 to I-3” followed by the structural formulae I-1 to I-3, and the substituent definitions in the compound of formulae I-1 to I-3, in addition to the previously recited
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (WIPO Patent No. WO 2015182926 A1). 
Kang et al. discloses a polymerizable compound, the corresponding use thereof said polymerizable compound in a polymerizable liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said polymerizable compound is inclusive of the polymerizable compound of the present formulae I, as represented therein by
    PNG
    media_image1.png
    471
    774
    media_image1.png
    Greyscale
(see page 4 therein).

Response to Arguments
Applicant's arguments filed 3 March 2021, to the effect that “Amended claim 1 differs from the reference Kang”, have been fully considered but they are not persuasive. In light of the amendment to the base independent claim 1 to recite “wherein at least one of L5 to L8 and/or L13 to L16 in the general formula I-1 is –F or CH3“, if applicants were to amend claim 1 to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as introduced by applicants’ other amendment to claim 1, as set forth in preceding paragraph 10, then the rejection of claims under 35 U.S.C. 102(a)(1) over Kang et al. (WIPO Patent No. WO 2015182926 A1), as set forth in the previous office action on the merits, would no longer be applicable. 
Applicant's arguments filed 3 March 2021, to the effect that “the compound of the present application achieves better technical effects” and that Kang et al. “provides no technical inspiration”, have been fully considered but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722